Citation Nr: 0625438	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-36 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for glucose 
intolerance, claimed as type 2 diabetes mellitus, to include 
as a residual of herbicide exposure in service.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for 
service-connected tinnitus, to include entitlement to 
separate evaluations for each ear.

5.  Entitlement to an increased evaluation for a low back 
disability manifested by spondylolisthesis of L5-S1 with 
degenerative changes, currently rated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issue of entitlement to an increased evaluation for a 
service-connected low back disorder is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran has current diagnoses of glucose intolerance 
and hypertension.

3.  The service medical records do not show any diagnosis of 
diabetes mellitus or hypertension during service. 

4.  There is no competent medical evidence showing that 
diabetes mellitus or hypertension became manifest within the 
first year after the veteran separated from service.  

5.  There is no competent medical evidence linking glucose 
intolerance or hypertension to military service.  

6.  The medical evidence does not show a current diagnosis of 
type 2 diabetes mellitus.

7.  The veteran does not have a current right ear hearing 
loss disability within the meaning of VA regulations.

8.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.


CONCLUSIONS OF LAW

1.  Glucose intolerance, claimed as type 2 diabetes mellitus, 
was not incurred in, or aggravated by, active military 
service, and may not be presumed to have been so incurred, to 
include as a result of exposure to herbicides during service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hypertension, was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Right ear hearing loss was not incurred in, or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2005).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
---, 2006 WL 1667936 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for glucose intolerance, hypertension, and 
right ear hearing loss, and for an increased evaluation for 
bilateral tinnitus, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2005).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in August 2002 and 
September 2002.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In the case of diabetes mellitus and hypertension, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Type 2 Diabetes Mellitus

The veteran claims entitlement to service connection type 2 
diabetes mellitus as a residual of exposure to herbicides 
(Agent Orange) during service.  He asserts that he was 
exposed to Agent Orange during service in Vietnam, and that 
he developed diabetes mellitus as a result of this exposure.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a) (6) are 
met.  38 C.F.R. § 3.309(e) (emphasis added).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Review of the veteran's discharge papers, Form DD 214, 
reveals that he served in the Army from August 1967 to March 
1969.  The veteran had approximately one year of foreign 
service and was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  This evidence establishes that the 
veteran served in the Republic of Vietnam during the Vietnam 
era within the meaning of the controlling law and 
regulations.  As such, he is presumed to have been exposed to 
herbicide agents, Agent Orange, during this service.  

In this case, the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  The veteran's service medical records do not reveal 
a diagnosis of diabetes mellitus at any point during military 
service.  In September 1968 a separation examination of the 
veteran was conducted and no abnormalities were noted by the 
examining physician.  

Recent VA medical treatment records reveal that the veteran 
is diagnosed with "glucose intolerance."  However, there is 
no competent medical evidence which shows that the veteran 
has ever been diagnosed with diabetes mellitus.  

The preponderance of the evidence is against the veteran's 
claim.  The Board finds that, although the veteran has met 
the regulatory presumption of exposure to Agent Orange with 
active service in the Republic of Vietnam during the Vietnam 
era, the medical evidence of record reveals that the veteran 
has glucose intolerance.  However, this is not one of the 
diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Rather, service connection is only 
warranted for type 2 diabetes mellitus under 38 C.F.R. 
§ 3.309(e).  There is no evidence that the veteran has type 2 
diabetes mellitus, or any of the presumptive diseases for 
which service connection on the basis of Agent Orange 
exposure is warranted.  With no evidence of a current 
presumptive disease, service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Court has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the present case, the medical evidence of record reveals a 
current diagnosis of glucose intolerance.  As noted above, 
service connection for diabetes mellitus may be granted if it 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The evidence of 
record reveals that the veteran does not have diabetes 
mellitus.  As such, service connection on a presumptive basis 
under 38 C.F.R. § 3.309(a) cannot be granted.  

Finally, service connection may also be granted on a direct 
basis if the veteran's glucose intolerance was incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.  However, there is no evidence showing that 
the veteran had any such diagnosis during service.  
Furthermore, there is no competent medical evidence of record 
which links the veteran's current glucose intolerance to his 
active military service or to any incident in service, to 
include exposure to Agent Orange.  As such, service 
connection must be denied.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.")

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hypertension

The veteran claims entitlement to service connection 
hypertension as a residual of his service in the Republic of 
Vietnam.  As noted above, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.  In addition, in the case of and 
hypertension, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Initially, the Board notes that the veteran has made 
assertions that his hypertension is the result of his service 
in Vietnam.  The Board understands this to be a claim by the 
veteran that his hypertension is the result of exposure to 
herbicides during service.  However, hypertension is not one 
of the diseases specified so service connection on a 
presumptive basis cannot be granted.  See 38 C.F.R. 
§ 3.309(e).  

Notwithstanding the foregoing, the veteran can establish 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt, 12 
Vet. App. at 167.

Nevertheless, the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
hypertension.  Review of the veteran's service medical 
records does not reveal any diagnosis of hypertension during 
service.  In March 1969, the service separation examination 
found the veteran's heart and vascular systems were 
"normal."  The veteran's blood pressure was 126 / 66.  
Moreover, there is no medical evidence showing a diagnosis of 
hypertension within the first year after separation from 
active military service.  VA blood pressure readings as late 
as December 1975 revealed the veteran's blood pressure was 
120/74.  

VA medical records reveal a current medical diagnosis of 
hypertension.  However, there is no medical evidence of 
hypertension during service or within the first year after 
the veteran separated from service.  There is also no medical 
evidence of record which links the veteran's current 
hypertension to service or to any incident therein, to 
include exposure to Agent Orange.  As such, service 
connection for hypertension must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Right Ear Hearing Loss

The veteran claims entitlement to service connection for 
right ear hearing loss.  He claims he was exposed to acoustic 
trauma in the form of noise exposure during active service 
and that this caused right ear hearing loss.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005). 

In September 2002, a VA audiological evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
15
10
15
55
70

The average pure tone decibel loss at the above frequencies 
was 13 for the right ear and 38 for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  

Based on these audiometric results, service connection for 
left ear hearing loss was granted by a September 2002 rating 
decision.  However, these test results reveal that the 
veteran's right ear hearing is normal for VA purposes as the 
test results do not meet the requirements for a current 
hearing loss disability under 38 C.F.R. § 3.385.  

The preponderance of the evidence is against the veteran's 
claim for service connection for right ear hearing loss, as 
the veteran does not have a current hearing loss disability 
within the meaning of the applicable VA regulations.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Increased Evaluation for Bilateral Tinnitus

The facts with regard to the issue of separate 10 percent 
evaluations for bilateral tinnitus are not in dispute.  An 
August 2002 VA examination report shows a diagnosis of 
bilateral tinnitus which was found to be likely the result of 
inservice noise exposure.  In a rating action dated September 
2002, the RO granted the veteran's claim for service 
connection for tinnitus, and assigned an initial 10 percent 
disability rating under Diagnostic Code 6260, effective from 
October 23, 2001.  The veteran filed a notice of disagreement 
with this decision the same month, claiming that he was 
entitled to greater than a single 10 percent disabling 
evaluation.  In the November 2003 statement of the case, the 
RO stated that Diagnostic Code 6260 does not provide for 
assignment of a separate 10 percent evaluation when tinnitus 
exists in each ear.  The veteran subsequently appealed that 
decision to the Board.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999  and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168, 
--- F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 19, 2006), the 
Federal Circuit concluded that CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 


ORDER

Service connection for glucose intolerance, claimed as type 2 
diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for right ear hearing loss is denied. 

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear, is denied.


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected low back disability manifested by 
spondylolisthesis of L5-S1 with degenerative changes.  The 
veteran's low back disorder is currently rated as 20 percent 
disabling.   

During the course of the appeal, VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine.  
See 38 C.F.R. § 4.71, 67 Fed. Reg. 54345-54349 (August 22, 
2002); see also 38 C.F.R. § 4.71a, 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The RO has considered the veteran's claim 
for an increased rating under all three applicable sets of 
regulations and provided him the new rating criteria in the 
November 2003 Statement of the Case.  

The veteran was last accorded a VA Compensation and Pension 
examination for his spine disability in August 2002.  
However, a January 2004 VA treatment record reveals that the 
veteran indicated that his back pain increased in the prior 
year and that he had radicular symptoms in both lower 
extremities.  The Court has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, a current VA examination of the veteran's 
low back disability must be conducted.  

Accordingly, this issue is remanded for the following 
actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO must obtain complete copies of 
the veteran's VA medical treatment records 
for treatment and evaluation for his spine 
disability from 2002 to present.  All 
efforts to obtain these records must be 
fully documented.  

3.  The veteran must be scheduled for an 
examination to determine the current 
severity of his service-connected low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
review the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of low back pathology found 
to be present.  In particular, the 
examiner must report any functional 
limitation found and range of motion 
expressed in degrees, must be accomplished 
with standard ranges provided for 
comparison purposes.  The examiner must 
also render specific findings as to 
whether during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected low back 
disorder.  Additionally, the examiner must 
comment upon the impact of any functional 
impairment due to the veteran's 
service-connected back disorder upon his 
employment.  The examiner must also 
address whether there are any neurological 
abnormalities related to the veteran's 
service-connected low back disorder.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO must 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued to include the revised rating 
criteria for the spine, and the veteran 
and his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


